DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2012/0234864 (Liu).
With regard to claim 1, Liu discloses a fluid container (Figs. 1-3, paragraph [0011]) comprising: a main body (housing 1) having a bottom wall (12) and a sidewall 
With regard to claim 2, which depends from claim 1, Liu discloses the sidewall first portion substantially opposite the sidewall second portion across the fluid holding cavity (see 110 and 111 in Fig. 1).

With regard to claim 10, which depends from claim 1, Liu discloses a lid (cap 2) releasably attached to the main body (see Fig. 1; paragraph [0011]).

With regard to claim 13, which depends from claim 1, Liu discloses the bottom wall and the sidewall cooperatively define a cylindrical fluid holding cavity (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2012/0234864 (Liu) in view of U.S. patent no. 5,445,289 (Owen).
With regard to claims 3-9, which depend from claim 1, Liu discloses all of the recited features, as discussed above in detail, with the exception of bottom wall second and third internal surfaces disposed at a downward slope and at a same angle of 
However, such a configuration is known at least from Owen.  In particular, see sides (43, 44) (corresponding respectively to the recited bottom wall second and third internal surfaces), which are oriented at a downward slope and at a same angle of greater than 90 degrees and less than 180 degrees relative to the bottom wall (see Fig. 4), where the bottom wall (floor 42) is disposed between the sides (43, 44) (see Fig. 3).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the structure of the sides (43, 44) of Owen with the bottom of Liu in order to ensure that even with viscous materials the majority of the material will flow freely through the exit nozzle when the bag is to be emptied (Owen col. 1, lines 35-40).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2012/0234864 (Liu) in view of U.S. publication no. 2015/0122844 (Klein et al.).
With regard to claim 11, which depends from claim 1, Liu discloses all of the recited features, as discussed above in detail, with the exception of a releasable liner having a fluid holding cavity, a liner projection, a liner passageway extending through the liner projection and in fluid communication with the liner fluid holding cavity, the liner projection disposed within the passageway defined by the sidewall.

Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the device of Liu with the liner of Klein, in order to minimize or prevent contact of the fluid to be dispensed with the vessel for easier cleaning thereof (Klein paragraphs [0003], [0022]).
With regard to claim 12, which depends from claim 11, Liu discloses a lid (cap 2) releasably attached to the main body (see Fig. 1; paragraph [0011]).

Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive.
Applicant argues that the curve of the bottom wall of Liu “does not extend from the rear side 111 to the passageway 131”.  
This is not found persuasive in view of the curve shown in Liu (see shape of bottom wall 12 in each of Figs. 1, 2, and 3).
.  

    PNG
    media_image1.png
    481
    684
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. publication no. 2010/0200613 (Smith et al.) and U.S. patent no. 6,286,700 (Davidson) each disclose a dispenser that uses a liner.  U.S. publication no. 2015/0284181 (Sullinger et al.) discloses a dispenser with bottom wall first, second, and third internal surfaces (see 58 and 60 in Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




Patrick M. Buechner


/PATRICK M. BUECHNER/
Primary Examiner, Art Unit 3754